Citation Nr: 1511465	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to a service-connected low back disability.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to a service-connected low back disability.  

3.  Entitlement to an initial higher (compensable) rating for hepatitis C for the period prior to April 9, 2013.  

4.  Entitlement to an initial rating higher than 20 percent for hepatitis C for the period since April 9, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1969 and from May 1974 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection and a noncompensable rating for hepatitis C, effective July 22, 2010.  By this decision, the RO also denied service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity, both to include as secondary to a low back disability (chronic lumbosacral strain).  The RO also determined that the Veteran was not competent to handle the disbursement of VA funds.  

A May 2013 RO decision increased the rating for the Veteran's service-connected hepatitis C to 20 percent, effective April 9, 2013.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The May 2013 RO decision also found that the Veteran was competent to handle the disbursement of VA funds.  Therefore, that issue is no longer on appeal.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for a low back disability (lumbosacral strain).  He contends that he has peripheral neuropathy of the right and left lower extremities that are related to service, or, more specifically, that are related to his service-connected low back disability.  The Veteran specifically maintains that his peripheral neuropathy of his right and left lower extremities has been present since injuries he suffered to his right and left legs during service.  He reports that he has suffered from pain, tingling, and numbness in his bilateral lower extremities since the in-service injury.  The Veteran also asserts that his peripheral neuropathy of the right and left lower extremities is related to his service-connected low back disability.  

The Veteran is competent to report having right and left lower extremity problems, such as pain, numbness, and tingling, during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records for his period of service from August 1965 to February 1969 do not show complaints, findings, or diagnoses of peripheral neuropathy of the right and left lower extremities.  Such records do show treatment for right and left leg injuries, including a fracture of the shaft of the right femur; a fracture of the subtrochanteric area of the left femur, a laceration of the right knee, and stiffness of the right knee.  His service treatment records for his second period of service from May 1974 to May 1976 do not show complaints, findings, or diagnoses of peripheral neuropathy of the right and left lower extremities.  

Post-service private and VA treatment records show treatment for peripheral neuropathy of the right and left lower extremities.  Such records also show treatment for a low back disability and for variously diagnosed right and left leg problems.  

A December 2010 VA orthopedic examination report included a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran served in the Army from "1965 to 1976" and that he fractured both of his femurs when he fell off a telephone pole in 1968.  As to his low back disability, the Veteran reported that after his injuries, he had continued to have low back pain that radiated into both of his legs to his knees.  The examiner reported that the Veteran stood with his back flexed to 30 degrees and that he had no forward flexion, extension, lateral flexion, or rotation.  The examiner stated that the Veteran had no reflexes in the knees and ankles and that he had patchy decreased pinprick sensation to the thighs, legs, and feet.  It was also noted that the Veteran had weak extensor hallucis longus muscle strength.  The impression was a fracture of the right femur, healed; a fracture of the left femur, healed; chronic pain secondary to fractures of the right and left femurs; and chronic lumbosacral strain.  

A March 2011 VA peripheral nerve conditions examination report noted that the Veteran's claims file was reviewed.  The examiner reported that a December 2010 x-ray of the Veteran's lumbar spine showed osteophytes only, and was otherwise normal.  The examiner stated that the Veteran was diagnosed with lumbosacral strain in the past and that he was diagnosed with such disability after a fall from a telephone pole in the military.  The Veteran indicated that he had a numbness and tingling sensation in both thighs that could travel to both feet and ankles.  He stated that such symptoms had been going on for a period of time before his diabetes was diagnosed and that they had worsened.  The diagnoses included diabetes mellitus, type II, diagnosed in the 1970s; lumbosacral strain with x-rays showing osteophytes without any disc disease or narrowing; peripheral neuropathy of both lower extremities; and atrophy of the right lower extremity.  The examiner indicated that the question was whether the Veteran's peripheral neuropathy was "more likely than not related to his diabetes and not lumbosacral strain with osteophytes."  The examiner commented that low back strain with osteophytes did not cause peripheral neuropathy.  

The Board observes that the examiner did not specifically address whether the Veteran's peripheral neuropathy of the right and left lower extremities was directly related to his period of service.  Additionally, the examiner did not address the Veteran's reports of pain, numbness, and tingling in his right and left lower extremities since service.  See Davidson, 581 F.3d at 1313.  Further, it is unclear if the examiner's statement as to the question asked was actually an opinion that the Veteran's peripheral neuropathy of the lower extremities was more likely than not related to his diabetes mellitus and not to his lumbosacral strain with osteophytes.  The Board also notes that although the examiner stated that the Veteran's low back strain with osteophytes did not cause his peripheral neuropathy of the bilateral lower extremities, the examiner did not provide any rationale for that opinion.  

Additionally, the Board observes that the examiner did not address whether the Veteran's service-connected low back disability aggravated his peripheral neuropathy of the lower extremities.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability in the context of a secondary service connection claim.  

The Board notes that a subsequent December 2014 VA peripheral nerve conditions examination report included a notation that the Veteran's claims file was reviewed.  The diagnosis was peripheral neuropathy of the bilateral lower extremities.  A December 2014 VA hip and thigh conditions examination report also noted that the Veteran's claims file was reviewed.  The diagnosis was bilateral femoral fractures with repairs and residuals scars.  

The examiner, following both of the above examinations, indicated that the Veteran's claimed restless leg syndrome was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected conditions.  The Board observes that the examiner solely addressed the etiology of the Veteran's claimed restless leg syndrome and not his peripheral neuropathy of the right and left lower extremities.  

In light of the deficiencies with the March 2011 VA peripheral nerve conditions examination, as well as the December 2014 VA peripheral nerve conditions and VA hip and thigh conditions examination reports, the Board finds that the Veteran must be afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity, both to include as secondary to a service connected low back disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  

As to the Veteran's claims for higher ratings for his service-connected hepatitis C, the Board observes that the Veteran was last afforded a VA hepatitis, cirrhosis, and other liver conditions examination in April 2013.  The diagnosis was hepatitis C.  The examiner reported that the Veteran had symptoms attributable to his hepatitis C of fatigue, daily, and nausea and vomiting, intermittently.  

Additionally, since the April 2013 VA hepatitis, cirrhosis, and other liver conditions examination, in a September 2014 informal hearing presentation, the Veteran's representative indicated that the Veteran asserted that his symptoms of hepatitis C had always consisted of daily fatigue, malaise, weight loss, and incapacitating episodes with fatigue, nausea, vomiting, joint pain, and stomach pain.  The representative stated that the Veteran claimed that his symptoms had worsened since the April 2013 VA hepatitis, cirrhosis, and other liver conditions examination and that such examination was not a thorough examination.  In light of the above, the Board finds that the record raises a question as to the current severity of the Veteran's service-connected hepatitis C.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  The notice requirements of 38 U.S.C.A. § 5103(a) require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided \notice as to his claims for entitlement to service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity, both to include as secondary to a service-connected low back disability.  This is so because the claims were addressed sua sponte instead of after a claim.  On remand the RO must provide such notice.  

Accordingly, this case is REMANDED for the following actions:  

1.  Send the Veteran a notice letter under 38 U.S.C.A. § 5103(a) as to the issues of entitlement to service connection for peripheral neuropathy of the right lower extremity and entitlement to service connection for peripheral neuropathy of the left lower extremity, both to include as secondary to service-connected low back disability.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.

2.  Ask the Veteran to identify all medical providers who have treated him for peripheral neuropathy of the right and left lower extremities and for hepatitis C since November 2014.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, both to include as secondary to a service-connected low back disability.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate if the Veteran has peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of pain, tingling, and numbness in his right and left lower extremities since his right and left leg injuries during his first period of service from August 1965 to February 1969.  

The examiner must further opine as to whether the Veteran's service-connected low back disability, or any other service-connected disability, caused or aggravated any diagnosed peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected hepatitis C.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected hepatitis C should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2014).

5.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


